Citation Nr: 9927287	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  91-56 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESSES AT HEARINGS ON APPEAL

The veteran's wife and friend



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from July 1943 to 
October 1945.  

In February 1989, the Board of Veterans' Appeals (Board), in 
part, denied the claim of service connection for the cause of 
the veteran's death.  This decision is final.  See 
38 U.S.C.A. § 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1100 (1998).  

The Board received this case on appeal from a February 1990 
decision of the RO, which denied the appellant's claim of 
service connection for the veteran's cause of death.  

The Board notes that in Barnett v. Brown, 8 Vet. App. 1, 4 
(1995); aff'd 83 F.3d 1380 (Fed. Cir. 1996), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the new and material evidence requirement is a material legal 
issue which the Board has a legal duty to address, regardless 
of the RO's actions.  

Thus, the Board will first address the issue as characterized 
on the preceding page, namely whether new and material 
evidence has been submitted to reopen the claim of service 
connection for the veteran's cause of death.  

In November 1991, the Board remanded the case for further 
development.  

In April 1999, the appellant was reported to have canceled 
her previous request for a hearing before a Member of the 
Board.  



FINDINGS OF FACT

1.  The veteran died on April [redacted], 1986; the immediate 
cause of death was cardiomyopathy, due to or as a consequence 
of rheumatic heart disease, with a significant condition of 
silicosis.  

2.  At the time of the veteran's death, service connection 
had not been granted for any disability.  

3.  New evidence that bears directly and substantially on the 
appellant's claim of service connection for the veteran's 
cause of death and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been presented since the February 1989 Board decision.  






CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
appellant's claim of service connection for the veteran's 
cause of death.  38 U.S.C.A. §§ 1110, 5107, 5108, 7104, 7105 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In connection with the February 1989 Board decision, the 
Board considered evidence including the veteran's certificate 
of death; a February 1975 VA examination; private medical 
records, reflecting treatment from July 1972 to April 1986; 
personal hearing testimony from a December 1986 hearing at 
the RO; personal hearing testimony from a December 1987 
hearing before Members of the Board; and lay statements by 
the appellant.  The National Personnel Records Center 
indicated that the veteran's service medical records were 
lost in a 1973 fire.  

On private medical records from the Lauderdale Lakes General 
Hospital, reflecting treatment from October 1976 to November 
1976, the veteran was reported to have had congestive heart 
failure secondary to rheumatic valvular heart disease for the 
previous five years.  He was also reported to have had 
pneumoconiosis for many years.  The veteran was diagnosed 
with pneumonitis of the left upper lung; decompensated 
congestive heart failure; rheumatic heart disease with aortic 
stenosis and mitral regurgitation; and pneumoconiosis.  

During a hearing before Members of the Board in December 
1987, the appellant reported that, while the veteran was in 
service, he had been exposed to smoke and fire from an 
airplane crash.  The appellant reported that a doctor had 
told her that the veteran had had difficulty breathing 
because of silicosis due to exposure to the smoke and fire 
from the airplane crash.  

The veteran's death certificate shows that the veteran died 
on April [redacted], 1986.  The immediate cause of death was 
reported to be cardiomyopathy, due to or as a consequence of 
rheumatic heart disease, with a significant condition 
of silicosis.  

The evidence submitted since the February 1989 Board decision 
includes that of service records; lay statements by the 
appellant; private medical records, reflecting treatment from 
March 1980 to June 1983, some of which were duplicate copies; 
personal hearing testimony from a June 1990 hearing at the 
RO; personal hearing testimony from an October 1991 hearing 
before Members of the Board; and a magazine article 
concerning veterans' exposure to mustard gas.  

Received in December 1989 were service records, particularly 
Medical Officer's Reports, Morning Reports and Daily Sick 
Reports.   A Medical Officer's Report shows that, from June 
29, 1945 to July 3, 1945, the veteran was hospitalized for an 
undesignated sickness in the line of duty.  On a subsequent 
listing in July 1945, the veteran was reported to have been 
sick in the line of duty and to have been returned to duty.  

During a hearing at the RO in June 1990, the appellant 
indicated that the veteran had silicosis due to injuries 
incurred in his efforts to save survivors from a plane crash 
in service.  The appellant noted that silicosis was a 
contributing factor in the veteran's death.  The appellant 
reported that the veteran had rheumatic fever when he was 
eight years old and that his heart condition had been 
aggravated in service.  The appellant also reported that the 
veteran had been very ill upon his discharge from service.  


II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service, or 
was proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.310 (1998).  

As noted hereinabove, in February 1989, the Board previously 
denied the appellant's claim of service connection for the 
cause of the veteran's death.  This decision is final and the 
claim of service connection may not be reopened and reviewed 
on a de novo basis unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.104(a), 3.156, 20.1100, 20.1105 (1998).  

The issue of new and material evidence must be addressed in 
the first instance by the Board because this issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the Board must perform a two-step analysis to 
reopen a claim based on new evidence.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the claim in light of 
all the evidence, both old and new.  Manio v. Derwinski, 
1 Vet. App. 144 (1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
See also Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  This 
regulation emphasizes the importance of ensuring that the 
evidentiary record is complete before a ratings decision is 
made.  See Hodge, supra.  

Thus, in the present case, new and material evidence must 
have been submitted since the February 1989 Board decision in 
order to reopen the appellant's claim.  It should also be 
pointed out that, in determining whether evidence is new and 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Upon review of the record, the Board finds that, other than 
the duplicate copies of private medical records, the 
additional evidence submitted subsequent to the February 1989 
Board decision is new.  In addition, there is new evidence, 
particularly the recently submitted service records, that is 
relevant to the claim of service connection and instrumental 
in ensuring a complete evidentiary record for evaluation of 
the claim.  See Hodge, supra.  

The Board finds that this new evidence, especially when taken 
in light of the appellant's contentions as to the etiology of 
the veteran's silicosis and cardiopulmonary disabilities, is 
so significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.  See 38 C.F.R. 
§ 3.156(a) (1998); Hodge, supra.  Consequently, the new 
evidence is material.  Thus, since new and material evidence 
has been submitted, the claim of service connection is 
reopened.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for the cause of the veteran's 
death, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  



REMAND

As the appellant's claim has been reopened, the Board must 
now determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, the 
reopened claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc).

In March 1999, the appellant indicated that she intended to 
submit additional forms to assist the RO in obtaining 
additional service medical records regarding the veteran's 
hospitalization in service.  These forms have not, as of yet, 
been associated with the claims folder.  

The VA does not have a statutory duty to assist an appellant 
in developing facts pertinent to a claim which is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  See 
also Boeck v. Brown, 6 Vet. App. 14, 17 (1993); Grivois v. 
Brown, 6 Vet. App 136, 140 (1994).  However, if the 
appellant's application for benefits is incomplete, the VA 
shall notify her of the evidence necessary to complete the 
application.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999).  
An application is incomplete if the VA is put on notice of 
the likely existence of competent medical evidence that 
would, if true, be relevant to, indeed, necessary for, a full 
and fair adjudication of an appellant's claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Here, the appellant has 
put VA on notice of potential service medical records that 
are not of record and that are likely relevant to her claim.  

In addition, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.  

Therefore, to ensure that all evidence potentially relevant 
to this claim is obtained and to ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following development:

1.  The RO should take appropriate steps 
to contact the appellant in order to 
obtain the names, addresses and 
approximate dates of treatment of all 
health care providers, VA and private, 
who rendered the veteran medical 
attention for cardiomyopathy, rheumatic 
heart disease and silicosis following his 
discharge from service.  The RO should 
also take any appropriate action to 
secure additional service medical records 
and note if they are not available.  When 
the appellant responds and provides any 
necessary authorizations, the RO should 
obtain copies of all treatment records 
from the named health care providers that 
are not already of record.  The appellant 
should also be instructed to submit all 
medical evidence which tends to support 
her position that the veteran's 
cardiomyopathy, rheumatic heart disease 
and silicosis were due to disease or 
injury which was incurred in or 
aggravated by service.  All records 
obtained should be associated with the 
claims folder.  

2.  Following completion of the 
development requested hereinabove, the RO 
should review the appellant's claim.  The 
RO should make a determination as to 
whether the appellant's claim is well 
grounded and, if appropriate, consider 
the merits of the appellant's claim.  If 
the determination remains adverse to the 
appellant, she and her representative 
should be provided with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
appellant until she receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

